Citation Nr: 0206435	
Decision Date: 06/18/02    Archive Date: 06/27/02	

DOCKET NO.  96-14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post right 
lateral femoral condyle surgery with an anterior cruciate 
ligament repair and post surgical changes, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The veteran appealed a November 1994 RO decision that denied 
service connection for a low back disability and granted a 10 
percent evaluation for the veteran's service-connected right 
knee disability.  The veteran perfected an appeal from the 
denial of service connection for a low back disability.  A 
September 2001 RO decision granted service connection for 
lumbar myositis with herniated nucleus pulposus and clinical 
radiculopathies.  Therefore, the issue of entitlement to 
service connection for a low back disability is moot and is 
no longer before the Board.

A September 2001 RO decision continued a 10 percent 
evaluation for status post lateral femoral condyle surgery 
with an anterior cruciate ligament repair and post surgical 
changes and assigned a separate 10 percent evaluation for 
arthritis of the right knee.


FINDINGS OF FACT

1.  The veteran's service-connected status post right lateral 
femoral condyle surgery with an anterior cruciate ligament 
repair and post surgical changes is manifested by no more 
than mild instability and the surgical scar is well healed.

2.  The veteran's service-connected arthritis of the right 
knee is manifested by range of motion from 5 degrees' 
extension to 140 degrees' flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for status post right lateral femoral condyle surgery with an 
anterior cruciate ligament repair and post surgical changes 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5257 (2001).

2.  The criteria for an evaluation greater than 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5010-5260, 5261, 5256 (2001);VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159 
(2001).  In this regard, the veteran has been afforded 
multiple VA examinations and a personal hearing, with his 
representative appearing with him at his personal hearing.  
Treatment records have been obtained.  The veteran has been 
provided a statement of the case and he and his 
representative have been provided with a supplemental 
statement of the case as well as a September 2001 letter 
providing information regarding the VCAA.  The veteran's 
representative has been provided an opportunity to review the 
claims file, including the statement of the case, and submit 
additional argument in January 2002.  The information 
provided the veteran and his representative informed them of 
the governing legal criteria, the evidence considered, the 
evidence necessary to substantiate the veteran's claim, and 
the reasons for the decision reached.  Therefore, it is 
concluded that the VA has complied with the VCAA, and that 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Although records relating to a January 1993 VA 
hospitalization reflect that the veteran reported 
instability, locking, and give way of his right knee, a July 
1993 VA treatment record reflects that on examination there 
was no lateral nor medial instability.  

The report of a January 1994 VA orthopedic examination 
reflects that there was no swelling or deformity of the right 
knee.  There were no subluxation or lateral instability, 
nonunion, loose motion, or malunion of the right knee.  There 
was a positive grinding test on the right patella.  The 
veteran had full range of motion of the right knee from 0 
degrees' extension to 140 degrees' flexion.  The diagnoses 
included right knee patellar tendinitis, status post 
arthroscopy of the right knee and repair of the meniscus in 
1983, and status post right lateral femoral condyle surgery 
in January 1993.

The report of an April 1997 VA orthopedic examination 
reflects that the veteran reported no right knee pain.  He 
did indicate instability of the right knee and noise sounds 
upon squatting.  On examination there was no swelling of the 
right knee and no joint deformity.  There was a well-healed 
large surgical scar on the right knee.  There was mild 
mediolateral instability of the right knee upon valgus and 
varus stress.  There was no anterior instability of the right 
knee and anterior drawer test was negative.  There was no 
posterior instability and posterior drawer test was negative.  
There was no subluxation of the right knee.  There was 
moderate crepitation of the right knee joint and positive 
patellar grinding test on the right knee.  There was 
tenderness to palpation on the right knee, patellar tendon, 
and infrapatellar bursa.  Range of motion of the right knee 
was accomplished from 5 degrees' extension to 140 degrees' 
flexion.  There was no objective evidence of pain on motion 
on any movement of the right knee.  The diagnoses included 
status post right lateral femoral condyle surgery with an 
anterior cruciate ligament repair  post surgical changes, 
arthritis of the right knee, and status post right knee 
arthroscopy with partial lateral meniscectomy. 

The status post right lateral femoral condyle surgery with an 
anterior cruciate ligament repair and post surgical changes 
have been evaluated under the provisions of Diagnostic Code 
5257 of the Rating Schedule.  Diagnostic Code 5257 provides 
that for other impairment of the knee manifested by mild 
recurrent subluxation or lateral instability a 10 percent 
evaluation is warranted.  Where there is moderate recurrent 
subluxation or lateral instability a 20 percent evaluation is 
warranted.

Although, in January 1993, the veteran complained of give way 
and instability, competent medical evidence has consistently 
indicated that there is no subluxation and no more than mild 
instability, noting that competent medical evidence has 
consistently found that the veteran either has no instability 
of the right knee, or only mild mediolateral instability and 
no anterior or posterior instability.  In the absence of any 
statements or testimony or competent medical evidence 
indicating that the veteran has greater than mild instability 
of the right knee and competent medical evidence indicating 
that he does not have subluxation or greater than mild 
instability of the right knee, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been assigned under Diagnostic Code 5257 for status 
post right lateral femoral condyle surgery with an anterior 
cruciate ligament repair and post surgical changes.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned, based upon additional disability, if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic Codes 
5003, 5010-5260, 5261.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62  (1994); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The veteran's traumatic arthritis of the right knee has been 
evaluated as 10 percent disabling under Diagnostic Codes 
5010-5003.  In order for the veteran to be entitlement to an 
evaluation greater than the 10 percent assigned, extension 
would have to be limited to 15 degrees or flexion would have 
to be limited to 30 degrees.  See Diagnostic Codes 5160 and 
5261.  There is no competent medical evidence which reflects 
that the veteran's limitation of motion of the right knee is 
greater than 5 degrees' extension and 140 degrees' flexion, 
as indicated in the examination reports.  Further, the most 
recent examination report indicates that there is no 
objective evidence of pain on motion and therefore pain would 
not result in any greater limitation of motion than that 
indicated in the report.  There is competent medical evidence 
that the veteran retains range of motion from 5 degrees' 
extension to 140 degrees' flexion.  There is no indication 
that he experiences fatigability, instability, weakened 
movement, or pain that would result in any further reduction 
in his range of motion and range of motion has consistently 
been shown to be at least from 5 degrees' extension to 140 
degrees' flexion, with no indication of objective pain on the 
most recent examination.  Therefore, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
assigned for traumatic arthritis of the right knee under 
either Diagnostic Code 5260 or 5261.

With respect to the scar on the right knee, residual to 
surgery, the competent medical evidence indicates that it is 
well healed and there is no competent medical evidence 
indicating that it is superficial, poorly nourished, has 
repeated ulceration, is tender and painful on objective 
demonstration, or limits the function of any part.  
Therefore, a preponderance of the evidence is against a 
separate evaluation for the scar on the veteran's right knee.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual "circumstances that would 
preclude the use of the regular rating schedule, noting that 
the veteran's service-connected right knee disability has not 
required frequent hospitalizations or caused marked 
interference with his employment.


ORDER

An evaluation greater than 10 percent for the status post 
right lateral femoral 

condyle surgery with an anterior cruciate ligament repair and 
post surgical changes is denied.

An evaluation greater than 10 percent for arthritis of the 
right knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

